Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                             Part 3 of 5 Page 1 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                             Part 3 of 5 Page 2 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                             Part 3 of 5 Page 3 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                             Part 3 of 5 Page 4 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                             Part 3 of 5 Page 5 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                             Part 3 of 5 Page 6 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                             Part 3 of 5 Page 7 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                             Part 3 of 5 Page 8 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                             Part 3 of 5 Page 9 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 10 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 11 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 12 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 13 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 14 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 15 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 16 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 17 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 18 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 19 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 20 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 21 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 22 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 23 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 24 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 25 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 26 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 27 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 28 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 29 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 30 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 31 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 32 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 33 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 34 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 35 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 36 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 37 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 38 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 39 of 40
Case 8:17-ap-01068-MW   Doc 29-2 Filed 10/29/18 Entered 10/31/18 10:15:14   Desc
                            Part 3 of 5 Page 40 of 40
